DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 has been considered by the examiner.

Status of the Claims
The claims filed 07/13/2021 are under consideration.
Claims 1-20 are pending.
Claims 1 and 11 are independent.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Patton, WO 91/13113 A1.
	Teaches a polycondensation powder obtained from condensing di-n-butyl oxalate (at least one diester) and m-xylene diamine (at least one diamine having eight carbon atoms). Di-n-butyl oxalate is a diester meeting the limitations of claim 1 wherein m represents 0, and R3 is a linear alkyl chain of 4 carbon atoms. See pg. 18, example 7.
	Patton anticipates the subject matter of instant claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, US 20110250156 A1 in view of Brieva, US 20080119570 A1.

	Jha teaches polyamide powder (Jha, e.g., Title), the powder comprising particles having a size (D50) ranging from 1-50 microns (Jha, e.g., claim 1, and 0122, Table 1). Jha teaches the polyamide powder having utility in powder compositions, cosmetics, or cleansing (Jha, e.g., claim 10).	
Jha teaches the particles having a specific surface area ranging from 1 to 20 m2/g (Jha, e.g., claim 5, and 0122, Table 1). This is the same range recited by instant claim 19 and values within the range recited in claim 19.
 Jha teaches the polyamide powder having a mean number average molecular weight from 5000 to 50,000 g/mol (Jha, e.g., claim 7). The range recited by instant claims 8, 9 and 16, 17 overlap with the molecular weight range recited in Jha. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Jha teaches polyamide 10.10 (Jha, e.g., claim 1) which comprises monomers according to claim 12.
Jha teaches the particles in ethanol (Jha, e.g., 0102). This meets the limitations of claims 5 and 7, monoalcohols, linear alkyl chain, 2 carbon atoms. 
Jha teaches the polyamide powder in a composition containing various oils, e.g., hydrocarbons, paraffin oil, isohexadecane, polydecence, paraffinum perliquidum, liquid paraffins, isoparaffins (Jha, e.g., 0067).
Jha does not expressly teach the polyamide powder obtained from a process comprising a polycondensation of at least one diester and at least one diamine and/or at least one amino ester. 
However, this is a product by process limitation. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Here, the product by process language is interpreted to imply that the polyamide powder contains ester chain ends since the condensation of a diester with an amine will produce an amide having an ester chain end and an amine chain end.
Jha teaches the polyamide comprising carboxylate end groups, e.g., 14 mmol/kg COOH (Jha, e.g., 0115); 63 mmol/kg COOH (Jha, e.g., 0117); 43 mmol/kg COOH (Jha, e.g., 0119), 62 mmol/kg COOH (Jha, e.g., 0120).
Jha does not expressly teach the polyamide powder having ester chain ends.
However, ester end groups were known variants of carboxylic acid end groups as evident from Brieva.
Brieva teaches cosmetic compositions (Brieva, e.g., 0021) containing a polyamide resin which contains a terminal end group of, e.g., an ester or an acid (Brieva, e.g., 0008, 0009, and claim 3). From Brieva, ester end group polyamides were an art recognized alternative for polyamides having an acid end group as used in Jha. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a polyamide powder as understood from Jha by substituting an ester end group for the acid end group in the polyamide powder of Jha with a reasonable expectation of success. This modification may be viewed as a substitution of art recognized equivalent end groups where each was known for cosmetic formulations. The skilled artisan would have had a reasonable expectation of success because Brieva suggests polyamides containing ester chain ends will have properties similar to polyamides containing acid chain ends, and because Jha suggests the acid terminal groups may be modified. 
Applicable to claim 2: Jha teaches particles having a size (D50) ranging from 1-50 microns (Jha, e.g., claim 1, and 0122, Table 1). Brieva teaches polyamide resin which contains a terminal end group of, e.g., an ester or an acid (Brieva, e.g., 0008, 0009, and claim 3).
Applicable to claims 3-4: claims 3-4 read on zero polycondensation catalyst.
Applicable to claim 5: claim 5 recites the powder comprising traces of a polycondensation solvent. Polycondensation solvent refers to the process by which the powder was prepared. Claim 5 does not require a particular solvent. Jha teaches particles precipitated from an alcoholic medium, e.g., an aliphatic C1 to C3 alcohol, (Jha, e.g., 0093 and 0109). Consequently, Jha teaches the powder comprising an alcoholic solvent which appears to satisfy the limitations of claims 5 and 7.
Applicable to claims 8-9 and 16-17: Jha teaches the polyamide having a molecular weight of preferably from 5000 to 50000 g/mol (Jha, e.g., 0035). The ranges recited in claims 8-9 overlap with the preferred range taught by Jha. The range recited by instant claims 8, 9 and 16, 17 overlap with the molecular weight range recited in Jha. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 10: Jha teaches the polyamide powder having utility in powder compositions, cosmetics, or cleansing (Jha, e.g., claim 10).
Applicable to claim 11: Jha teaches polyamide powder comprising polyamide particles having a size (D50) ranging from 1-50 microns (Jha, e.g., claim 1, and 0122, Table 1). Jha teaches the polyamide comprising carboxylate end groups, e.g., 14 mmol/kg COOH (Jha, e.g., 0115); 63 mmol/kg COOH (Jha, e.g., 0117); 43 mmol/kg COOH (Jha, e.g., 0119), 62 mmol/kg COOH (Jha, e.g., 0120). These appear to be a polyamide having carboxylate end groups within the range recited in claim 11. Although Jha does not teach ester end groups, Brieva teaches polyamide resin which contains a terminal end group of, e.g., an ester or an acid (Brieva, e.g., 0008, 0009, and claim 3). It would have been obvious before the effective filing date of the presently claimed invention to modify a polyamide powder comprising particles having a D50 in the range of from 1-50 microns and having carboxylic end groups ranging from 14-60 mmol/kg as understood from Jha by substituting ester end groups for the carboxylic acid end groups with a reasonable expectation of successfully arriving at a polyamide powder having a D50 in the range of from 1-50 microns and having carboxylic ester end groups ranging from 14-60 mmol/kg with a reasonable expectation of success.
Applicable to claim 12: Jha teaches polyamide 10.10 (Jha, e.g., claim 1) which comprises monomers according to claim 12.
Applicable to claims 14-15: claims 14-15 read on zero polycondensation catalyst.
Applicable to claim 19:  Jha teaches the particles having a specific surface area ranging from 1 to 20 m2/g (Jha, e.g., claim 5, and 0122, Table 1). This is the same range recited by instant claim 19 and values within the range recited in claim 19.
Applicable to claim 20: Jha teaches the polyamide powder having utility in powder compositions, cosmetics, or cleansing (Jha, e.g., claim 10).
Accordingly, the subject matter of instant claims 1-5, 7-12, 14, 16-17, and 19-20 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, US 20110250156 A1 in view of Brieva, US 20080119570 A1 as applied to claims 1-5, 7-12, 14, 16-17, and 19-20 above and further in view of Clavel, US 2010/0015073.
The combined teachings of Jha and Brieva enumerated above teach a polyamide powder within the scope of claim 1, but do not expressly teach the polyamide powder comprising a linear alkane. 
Clavel teaches emulsion cosmetic compositions comprising a linear alkane associated with a filler advantageously enables stabilization of emulsions (Clavel, e.g., 0019-0020). Clavel teaches this technique for polyamide powders, i.e., wherein the filler is a polyamide powder (Clavel, e.g., 0266).
It would have been obvious before the effective filing date of the presently claimed invention to modify a polyamide powder according to Jha and Brieva using the technique of associating a linear alkane with the polyamide powder to improve cosmetic compositions in the same way suggested in Clavel with a reasonable expectation of success. The skilled artisan would have been motivated to associate a linear alkane with Jha’s polyamide powder since Clavel teaches this technique improves the stability of emulsion compositions. The skilled artisan would have had a reasonable expectation of success since Jha teaches the polyamide powder as a component of cosmetic emulsions. 
Accordingly, the subject matter of instant claim 6 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, US 20110250156 A1 in view of Brieva, US 20080119570 A1 as applied to claims 1-5, 7-12, 14, 16-17, and 19-20 above and further in view of Alberino, US 4338428.
The combined teachings of Jha and Brieva teach a polyamide powder according to claim 11. The combined teachings of Jha and Brieva do not expressly teach the powder comprising 10 to 10,000 ppm of solvent selected from linear alkanes, cycloaliphatic alkanes, halogenated solvents and mixtures thereof. 
Alberino teaches polyamides with retained solvent, e.g., 4% (Alberino, e.g., c8:44-53). Alberino teaches nonsolvent for polyamides include lower alkanols, e.g., methanol, ethanol, propanol, and butanol or halogenated solvents (Alberino, e.g., c6:3-9). 
Jha teaches polyamide powder particles formed using an alcohol or nonsolvent (Jha, e.g., 0109) which is distilled off and the particles dried (Jha, e.g., 0116).
Applicable to claim 15:
It would have been obvious before the effective filing date of the presently claimed invention to modify a polyamide powder according to Jha and Brieva using the teachings of Alberino with a reasonable expectation of success. Since Alberino suggests polyamides retain solvent the skilled artisan would have expected the polyamide powder suggested by Jha and Brieva to retain solvent when formed according to Jha’s method. Since Alberino suggests polyamides capable of retaining 4% solvent after isolation, the skilled artisan would have reasonably expected polyamide particles formed according to Jha to retain some solvent in an amount similar to that reported in Alberino. The skilled artisan could have optimized drying conditions to reduce the amount of residual solvent with a reasonable expectation of success. 
Applicable to claims 13 and 18:
	It would have been obvious before the effective filing date of the presently claimed invention to modify polyamide particles suggested by Jha and Brieva using the teachings of Alberino to arrive at particles containing a halogenated solvent in an amount of 4% or less as suggested by Alberino with a reasonable expectation of success. Since Alberino suggests chlorinated solvents were known antisolvents for polyamides alternative to the alcohols exemplified in Jha, the skilled artisan would have had a reasonable expectation of successfully modifying Jha’s particle formation technique using chlorinated solvents. This modification is a substitution of one known solvent for another where each was known and suggested by the prior art for isolating polyamides. The skilled artisan would have reasonably expected residual solvent in an amount similar to that reported in Alberino upon drying. The skilled artisan could have optimized the drying to achieve a reduced amount of residual solvent with a reasonable expectation of success. 
	The level of 10,000 ppm is the same as 1%. The skilled artisan could have optimized drying the polyamide particles as suggested in Jha to achieve a desired residual solvent level with a reasonable expectation of success.  Since Jha and Alberino independently teach drying the particles, there was motivation in the prior art to reduce the amount of solvent present in the particles. 
	Accordingly, the subject matter of instant claims 13, 15, and 18 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
	
Claims 1-5, 7-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, US 20110250156 A1 in view of Jeol, US 20140205783 A1.
The teachings of Jha enumerated above apply here.
Jha does not expressly teach the polyamide powder having ester chain ends.
Jeol teaches polyamides modified for stability (Jeol, e.g., Abstract, Title). 
Jeol teaches polyamides having carboxy end groups (CEG) characterized in terms of meq/kg and wherein the values are within the claimed range. In this regard, Jeol teaches, e.g., polyamide 66 prepared from hexamethylene diamine and adipic acid having CEG=85 meq/kg (Jeol, e.g., 0130). Modified polyamide 66 is characterized as having a CEG=52.8 (Jeol, e.g., 0132). This suggests the meq/kg difference indicates ester formation has taken place and that approximately 85.7 meq/kg – 52.8 meq/kg = 32.9 meq/kg contain ester chain ends. The value 32.9 meq/kg is within the claimed range of 10 to 4000 meq/kg. 
Jeol teaches modifying polyamides in which an alcohol is covalently bonded to the polyamide by reaction with the end groups of carboxylic acid by including alcohol during polyamide synthesis (Jeol, e.g., 0010-0011). 
Jeol teaches this technique for improving polyamide stability, e.g., over time, toward heat, light and/or bad weather (Jeol, e.g., 0016).
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a polyamide powder particle such that the particles have ester chain ends within the claimed range as suggested in Jeol to improve the polyamide powder in the same way. The skilled artisan would have been motivated to modify the ester chain ends to have a value like that suggested in Jeol with a reasonable expectation of improving the stability of the polyamide, e.g., over time, to heat or light. In this case, Jeol teaches the technique of modifying polyamides to ameliorate the known stability problems of polyamide polymers. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for preparing polyamide polymers. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, US 20110250156 A1 in view of Jeol, US 20140205783 A1 as applied to claims 1-5, 7-12, 14, 16-17, and 19-20 above and further in view of Clavel, US 2010/0015073.
The combined teachings of Jha and Jeol enumerated above teach a polyamide powder within the scope of claim 1, but do not expressly teach the polyamide powder comprising a linear alkane. 
Clavel teaches emulsion cosmetic compositions comprising a linear alkane associated with a filler advantageously enables stabilization of emulsions (Clavel, e.g., 0019-0020). Clavel teaches this technique for polyamide powders, i.e., wherein the filler is a polyamide powder (Clavel, e.g., 0266).
It would have been obvious before the effective filing date of the presently claimed invention to modify a polyamide powder according to Jha and Jeol using the technique of associating a linear alkane with the polyamide powder to improve cosmetic compositions in the same way suggested in Clavel with a reasonable expectation of success. The skilled artisan would have been motivated to associate a linear alkane with Jha’s polyamide powder since Clavel teaches this technique improves the stability of emulsion compositions. The skilled artisan would have had a reasonable expectation of success since Jha teaches the polyamide powder as a component of cosmetic emulsions. 
Accordingly, the subject matter of instant claim 6 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, US 20110250156 A1 in view of Jeol, US 20140205783 A1 as applied to claims 1-5, 7-12, 14, 16-17, and 19-20 above and further in view of Alberino, US 4338428.
The combined teachings of Jha and Jeol teach a polyamide powder according to claim 11. The combined teachings of Jha and Jeol do not expressly teach the powder comprising 10 to 10,000 ppm of solvent selected from linear alkanes, cycloaliphatic alkanes, halogenated solvents and mixtures thereof. 
Alberino teaches polyamides with retained solvent, e.g., 4% (Alberino, e.g., c8:44-53). Alberino teaches nonsolvent for polyamides include lower alkanols, e.g., methanol, ethanol, propanol, and butanol or halogenated solvents (Alberino, e.g., c6:3-9). 
Jha teaches polyamide powder particles formed using an alcohol or nonsolvent (Jha, e.g., 0109) which is distilled off and the particles dried (Jha, e.g., 0116).
Applicable to claim 15:
It would have been obvious before the effective filing date of the presently claimed invention to modify a polyamide powder according to Jha and Jeol using the teachings of Alberino with a reasonable expectation of success. Since Alberino suggests polyamides retain solvent, e.g., in an amount of about 4%, the skilled artisan would have expected the polyamide powder suggested by Jha and Jeol to retain solvent when formed according to Jha’s method. Since Alberino suggests polyamides capable of retaining 4% solvent after isolation, the skilled artisan would have reasonably expected polyamide particles formed according to Jha to retain some solvent in an amount similar to that reported in Alberino. The skilled artisan could have optimized drying conditions to reduce the amount of residual solvent with a reasonable expectation of success. 
Applicable to claims 13 and 18:
	It would have been obvious before the effective filing date of the presently claimed invention to modify polyamide particles suggested by Jha and Jeol using the teachings of Alberino to arrive at particles containing a halogenated solvent in an amount of 4% or less as suggested by Alberino with a reasonable expectation of success. Since Alberino suggests chlorinated solvents were known antisolvents for polyamides alternative to the alcohols exemplified in Jha, the skilled artisan would have had a reasonable expectation of successfully modifying Jha’s particle formation technique using chlorinated solvents. This modification is a substitution of one known solvent for another where each was known and suggested by the prior art for isolating polyamides. The skilled artisan would have reasonably expected residual solvent in an amount similar to that reported in Alberino upon drying. The skilled artisan could have optimized the drying to achieve a reduced amount of residual solvent with a reasonable expectation of success. 
	The level of 10,000 ppm is the same as 1%. The skilled artisan could have optimized drying the polyamide particles as suggested in Jha to achieve a desired residual solvent level with a reasonable expectation of success.  Since Jha and Alberino independently teach drying the particles, there was motivation in the prior art to reduce the amount of solvent present in the particles. 
Accordingly, the subject matter of instant claims 13, 15, and 18 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615